Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 3/4/2021.

The status of the claims is as follows:
	Claims 1-8 are herein addressed in detail below.

The applicant’s information disclosure statement dated 3/4/2021 has been considered and a copy has been placed in the file.

The disclosure is objected to because of the following informalities: it appears that the applicant’s continuation data should be updated, i.e., --now U.S. Patent No. 10,967,714--.  
Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heller (8,387,311 B2).
Heller (8,387,311 B2) (see figure below) discloses a method of installing a door latch module assembly (10, 12, and 14) comprising mounting a bracket (80) and handle (12) assembly to a channel (18) for movement between a collapsed position (shown in figure 3) and an installed position (figure 1), compressing the bracket (80) (see Figure 3) to the collapsed position, guiding the channel (18), bracket (80) and handle assembly through an opening in an inner panel of a door (column 3, lines 12-14, the assembly is mounted from the interior of a door assembly), then extending the bracket (80) to the installed position (see figure 1) and securing the handle assembly (12) to the door (30). [Claim 1]
Wherein mounting a latch module (14) to the channel (18). [Claim 2]
Wherein mounting the handle assembly (12) to the bracket comprises inserting taps (88 and 92, see figure 1A) of the handle assembly into slots (the top and bottom portion shown in Figure 1A) defined on a top of the bracket (80) (see Figure 1A). [Claim 4]
Wherein the first width of the channel (18), bracket (80) and handle assembly (12) in the collapsed position (see Figure 3) is less than a second width of the channel (18), bracket (80) and handle assembly (12) in the installed position (see figure 1).  The width of these elements between Figures 1 (installed position) and Figure 3 (collapsed position) are clearly set forth. [Claim 5]
Wherein the door (30) includes an outer panel (38) and a first interior width (shown in Figure 1) between the outer panel and the inner panel (not shown but well known in the art that every door has an outer and inner panel) around the opening (also well known that all inner panels have openings since all of the window hardware is inserted from the inside of the door) and compressing the bracket (8) to the collapsed condition includes compress the bracket (8), the channel (18) and handle assembly (12) to the first width (see figure 3) to fit through the first interior width (shown in Figure 1). [Claim 6]
Wherein including supporting a portion of a window mechanism on the bracket (80) within the door (30).  (column 4, lines 24-26, a window is part of the window mechanism that is support by the assembly of channel and bracket elements). [Claim 8]


    PNG
    media_image1.png
    5
    25
    media_image1.png
    Greyscale

Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634